Exhibit 10.12


SUBLEASE

     This Sublease is made and entered into this 20th day of December, 2002,
between EDEN Bioscience Corporation, a Washington corporation (“Sublessor”), and
CEPTYR, Inc., a Delaware corporation (“Sublessee”).

     1. Master Lease. Sublessor is the lessee under a written lease dated
January 12, 2001 (the “Master Lease”), wherein Ditty Properties Limited
Partnership, a Washington limited partnership (“Lessor”) leased to Sublessor the
land and building located at 3830 Monte Villa Parkway in Bothell, Washington
(the “Master Premises”). The Master Lease has not been amended. The Master Lease
is attached hereto as Exhibit A. Capitalized terms used in this Sublease, but
not defined in this Sublease, shall have the meanings ascribed to them in the
Master Lease.

     2. Premises. Sublessor hereby subleases to Sublessee on the terms and
conditions set forth in this Sublease the following portion of the Master
Premises (the “Premises”): the entire second floor of the Building containing
approximately 30,938 rentable square feet of space, and a portion of the first
floor containing approximately 3,364 rentable square feet of space, which areas
are agreed upon by Sublessor and Sublessee. Sublessor and Sublessee also agree
that the entire Building contains approximately 61,317 rentable square feet of
space. The Premises are depicted on Exhibit B attached hereto and incorporated
herein by reference.

     3. Warranty by Sublessor. Sublessor warrants and represents to Sublessee
that the Master Lease has not been amended or modified except as expressly set
forth herein, that Sublessor is not now, and as of the commencement of the Term
hereof will not be, in default or breach of any of the provisions of the Master
Lease, and that Sublessor has no knowledge of any claim by Lessor that Sublessor
is in default or breach of any of the provisions of the Master Lease. Sublessor
agrees to perform, during the course of this Sublease, all of its obligations
under the terms and conditions of the Master Lease. Sublessor warrants and
represents that to the best of its knowledge it has not received any written
notices of (a) any violations of any building codes or other laws or regulations
relating to the Premises, (b) any violations of any building permits or
occupancy certificates relating to the Premises, or (c) any defects in the
construction performed by or on behalf of Sublessor in the Premises. Sublessor
warrants and represents that Sublessor is not engaged in any pending litigation
relating to the Premises.

     4. Term. The Term of this Sublease and Rent shall commence on December 31,
2002 (the “Commencement Date”), provided, however, that the Commencement Date
shall not occur before the date Lessor consents to this Sublease (if such
consent is required under the Master Lease), and the Term of this Sublease shall
expire on December 31, 2007 (the “Expiration Date”), unless extended or sooner
terminated in accordance with the provisions of this Sublease. Sublessor and
Sublessee shall execute a memorandum setting forth the actual date of
commencement of the Term. If for any reason Sublessor does not deliver
possession of the Initial Premises to Sublessee as provided in this Section,
Sublessor shall not be subject to any liability for such failure, the Expiration
Date shall not be extended by the delay, and the validity of this Sublease shall
not be impaired, but Rent shall abate until Sublessor delivers possession of the
Initial Premises to Sublessee. If the Lessor consents to this Sublease before
December 31, 2002, then Sublessor shall immediately thereafter deliver
possession of the Quality Control Laboratory, the adjacent wet chemistry area
and the laboratory along the east side of the Building, all of which are located
on the second floor, and a portion of the first floor, as shown on Exhibit C
attached hereto and incorporated herein by reference (the “Initial Premises”),
to Sublessee and Sublessee shall have the right to occupy the Initial Premises
for set-up purposes and/or for purposes of beneficial occupancy during the
period ending December 31, 2002 without payment of Rent. If for any reason
Sublessor has not delivered possession of the Initial Premises to Sublessee on
or before February 28, 2003, then at any time thereafter and before delivery of
possession of the Initial Premises to Sublessee, Sublessee may give written
notice to Sublessor of Sublessee’s intention to cancel this Sublease. Said
notice shall set forth an effective date for such cancellation which shall be at
least ten (10) days after delivery of said notice to Sublessor. If Sublessor
delivers possession of the Initial Premises to Sublessee on or before such
effective date, this Sublease shall remain in full force and effect. If
Sublessor fails to deliver possession of the Initial Premises to Sublessee on or
before such effective date, this Sublease shall be canceled, in which case all
consideration previously paid by Sublessee to Sublessor on account of this
Sublease shall be returned to Sublessee, this Sublease shall thereafter be of no
further force or effect, and Sublessor shall have no further liability to
Sublessee on account of such delay or cancellation. Sublessor and Sublessee
shall both be entitled to use the glass wash area and the media prep area as
shown on Exhibit D attached hereto and incorporated herein by reference until
exclusive possession of such areas is delivered to Sublessee as provided in this
Section. Possession of the administrative area on the second floor of the
Premises as shown on Exhibit E attached hereto and incorporated herein by
reference shall be delivered to Sublessee on or before the date forty-five (45)
days after the Commencement Date. Possession of the balance of the Premises
shall be delivered to Sublessee on or before the date ninety (90) days after the
Commencement Date.

1

--------------------------------------------------------------------------------



     5. Rent.

       (a) Base Monthly Rent. Sublessee shall pay to Sublessor as Base Monthly
Rent, in advance on the first day of each month of the Term, without deduction,
setoff, notice or demand, at 3830 Monte Villa Parkway, Bothell, Washington 98021
or at such other place as Sublessor shall designate from time to time by notice
to Sublessee, the following sums as to the following periods during the Term and
First Extended Term, if applicable:


As to the Term:                Months 01-02:    -    $18,113.00, plus triple net
charges    Months 03-04:    -    $40,250.00, plus triple net charges    Months
05-24:    -    $69,033.00, plus triple net charges    Months 25-48    -   
$72,830.00, plus triple net charges    Months 49-Expiration Date    -   
$76,836.00, plus triple net charges      As to the First Extended Term, if
applicable:      Commencement Date of First    Extended Term-Month 72    -   
$76,836.00, plus triple net charges    Months 73-96    -    $81,062.00, plus
triple net charges    Months 97-January 11, 2011    -    $85,520.00, plus triple
net charges   


  Notwithstanding the foregoing, Base Monthly Rent, plus triple net charges, for
Month 01 shall be due on the first day of the Term, Base Monthly Rent, plus
triple net charges, for Months 02 through 04 shall be due on the monthly
anniversary of the first day of the Term, and Base Monthly Rent, plus triple net
charges, for the period from the day after the last day of Month 04 to and
including the last day of the calendar month in which Month 04 ends (prorated on
a per diem basis) shall be due on the day after the last day of Month 04. The
term “triple net charges” shall mean and include Sublessee’s Share of Operating
Expenses and Other Building Expenses as described in Sections 5(b) and 5(c).
Sublessee shall pay to Sublessor upon execution of this Sublease the sum of
Eighteen Thousand One Hundred Thirteen and No/100 Dollars ($18,113.00) as rent
for the first month of the Term. If the Term begins or ends on a day other than
the first or last day of a month, the rent for the partial months shall be
prorated on a per diem basis.


       (b) Operating Expenses. The Master Lease requires Sublessor to pay to
Lessor as Additional Rent the expenses of operating the building and/or project
of which the Premises are a part (“Operating Expenses”), including without
limitation, taxes, assessments, insurance premiums, utilities, repair and
maintenance expenses and other expenses, all as more fully set forth in Section
8 of the Master Lease, accordingly, Sublessee shall pay to Sublessor as
additional rent fifty-five and 94/100 percent (55.94%) (“Sublessee’s Share”) of
the amounts payable by Sublessor for Operating Expenses incurred during the
Term, except that Sublessee’s Share during Months 01 and 02 shall be fourteen
and 67/100 percent (14.67%) and Sublessee’s Share during Months 03 through 04
shall be thirty-two and 62/100 percent (32.62%). The Master Lease provides for
the payment by Sublessor of Operating Expenses on the basis of an estimate
thereof, accordingly, as and when adjustments to such estimate or between
estimated and actual Operating Expenses are made under the Master Lease, the
obligations of Sublessor and Sublessee hereunder shall be adjusted in a like
manner; if such adjustments result in a refund to Sublessor, then Sublessor
shall also make a refund to Sublessee in the appropriate amount and if such
adjustments result in a credit against rent to Sublessor, then Sublessor shall
also give a credit against rent to Sublessee in the appropriate amount, and if
any such adjustment shall occur after the expiration or earlier termination of
the Term, then the obligations of Sublessor and Sublessee under this Section
5(b) shall survive such expiration or termination. Sublessor shall, within ten
(10) days of receipt furnish Sublessee with copies of all statements submitted
by Lessor of actual or estimated Operating Expenses during the Term and
Sublessee or its representative shall have the right to examine, within a
reasonable time, the records supporting the statements, during normal business
hours, at the place where the records are kept, to the extent that such records
are made available to Sublessor. Sublessor’s initial estimate of the Operating
Expenses is $.22 per square foot per month.


2

--------------------------------------------------------------------------------



       (c) Other Building Expenses. Sublessee acknowledges that the Building has
been a single-tenant building and that Sublessor is required under the
provisions of the Master Lease to perform various building management, repair
and maintenance obligations and to operate the Building and the building
systems. Sublessee shall pay to Sublessor as additional rent fifty-five and
94/100 percent (55.94%) (“Sublessee’s Share”) of the amounts paid or incurred by
Sublessor to (i) perform such building management, repair and maintenance
obligations, including the cost of employing a building superintendent (which
cost shall be appropriately pro-rated if the building superintendent performs
services for more than one building or performs other functions to the end that
only the cost of employing a building superintendent attributable to the
Building shall be included in Other Building Expenses), and (ii) operate the
Building and the building systems as required under the provisions of the Master
Lease (the “Other Building Expenses”), except that Sublessee’s Share during
Months 01 and 02 shall be fourteen and 67/100 percent (14.67%) and Sublessee’s
Share during Months 03 through 04 shall be thirty-two and 62/100 percent
(32.62%), and except that (A) as to the Service/Utility designated “Tenant
Specific” on Exhibit J attached hereto and incorporated herein by reference
Sublessee shall pay all of the cost of such Service/Utility specifically
allocated to Sublessee, and (B) as to the Service/Utility designated “Laboratory
Specific” on Exhibit J instead of Sublessee’s Share, Sublessee shall pay a share
of the cost of such Service/Utility equal to the number of rentable square feet
of laboratory space in the Premises divided by the number of rentable square
feet of laboratory space in the Building, expressed as a percentage. Other
Building Expenses shall be payable on or before the first day of each calendar
month during the Term and the Extended Term(s), if applicable, in the same
manner as Base Monthly Rent.


       (i) The accounting period for purposes of computing Other Building
Expenses is a fiscal year, commencing October 1st of each year and ending on
September 30th of the following year, except the first accounting period shall
commence on the Commencement Date and the last accounting period shall end on
the Expiration Date. Other Building Expenses shall be appropriately prorated for
any accounting period that is less than a full fiscal year.


       (ii) Sublessor may adjust its estimate of Other Building Expenses at the
commencement of each new accounting period throughout the Term, and Sublessee’s
payments of Sublessee’s Share of Other Building Expenses shall be adjusted
accordingly. Prior to the first day of October during each year of the Term, or
as soon thereafter as is reasonably practicable, Sublessor shall furnish
Sublessee a written statement of the estimated monthly Other Building Expenses
for the coming fiscal year. Sublessor may, by written notice to Sublessee,
revise its estimate of Other Building Expenses from time to time and Sublessee’s
payments of Sublessee’s Share of Other Building Expenses shall be adjusted
accordingly. By request made no later than thirty (30) days after receiving such
statements, Sublessee or its representative shall have the right to examine,
within a reasonable time, the records supporting the statements, during normal
business hours, at the place where the records are kept. Within thirty (30) days
of such review, Sublessee shall make any exception to said statements. If
Sublessor and Sublessee cannot agree on the matters included or the pro rata
allocation, Sublessor shall submit the exceptions to an independent public
accountant reasonably agreeable to both parties for review and determination
whose determination shall be final, provided, with respect to first accounting
period Sublessor shall make an estimate of the Operating Expenses applicable
thereto, and submit them to Sublessee within ninety (90) days of commencement of
this Sublease, and Sublessee shall have the same right to review records, and
make exception as set forth above. Sublessor’s initial estimate of the Other
Building Expenses is $.38 per square foot per month. Sublessor and Sublessee
acknowledge and agree that this estimate is based on tentative information and
is subject to adjustment once more accurate information is obtained.


       (iii) Within ninety (90) days after the first day of October during each
fiscal year during the Term, or as soon thereafter as is reasonably practicable,
Sublessor shall deliver to Sublessee a written statement setting forth the
actual Other Building Expenses during the preceding fiscal year (or portion of
such fiscal year after the Commencement Date). If actual Other Building Expenses
exceed the estimated Other Building Expenses paid by Sublessee, then Sublessee
shall pay the difference to Sublessor as additional rent within thirty (30) days
after receipt of such statement by Sublessee. If actual Other Building Expenses
are less than the estimated Other Building Expenses paid by Sublessee, then
Sublessee shall receive a credit against its next payable Rent or such amount
shall otherwise be refunded to Sublessee as Sublessor determines in its sole
discretion; provided, however, that as to the last accounting period Sublessee
shall receive a refund at the time Sublessor delivers such statement to
Sublessee.


       (iv) Sublessor shall have the same rights with respect to Sublessee’s
nonpayment of Other Building Expenses as required under this Sublease as it has
with respect to any other nonpayment of Rent under this Sublease


3

--------------------------------------------------------------------------------



     6. Security Deposit.

       (a) Security Amounts. Sublessee shall deposit with Sublessor upon
execution of this Sublease and shall keep on deposit at all times during the
term hereof, a series of unconditional and irrevocable letters of credit in form
reasonably satisfactory to Sublessor in its sole discretion (each, a “Letter of
Credit” and collectively, the “Letters of Credit”), in the sum of Four Hundred
Fourteen Thousand One Hundred Ninety-eight and No/100 Dollars ($414,198.00) as
security for Sublessee’s faithful performance of Sublessee’s obligations
hereunder (“Security Deposit”).


       (b) Terms of Payment. The Letters of Credit shall be payable at sight,
upon draft of Sublessor, accompanied by the Letter of Credit and a certificate
signed by a duly authorized officer of Sublessor that “Sublessee has committed
an ‘event of default’ as defined in the Sublease between EDEN Bioscience
Corporation, as Sublessor, and CEPTYR, Inc., as Sublessee, beyond applicable
notice and cure periods”, and stating the amount then due and owing to
Sublessor.


       (c) Term of Each Letter of Credit. The first Letter of Credit shall be
for a term commencing on the date of execution of this Sublease, and expiring on
the last day of the first Lease Year. The second and all succeeding Letters of
Credit shall be for a term commencing on the first day of the succeeding Lease
Year and shall be for a term of not less than twelve (12) months. The first
Letter of Credit shall be deposited with Sublessor upon execution of this
Sublease, the second Letter of Credit shall be deposited with Sublessor no later
than sixty (60) days prior to the expiration of the first Letter of Credit, and
successive Letters of Credit shall be deposited annually with Sublessor no later
than sixty (60) days prior to the expiration of the preceding Letter of Credit.
The final Letter of Credit shall not expire earlier than sixty (60) days after
the last day of the Term.


       (d) Actions Upon Non-Renewal. Notwithstanding Section 6(c) above, upon
Sublessee’s receipt of any notice from the issuing bank that it will not renew
or replace the Letter of Credit in the scheduled amount, as required hereunder,
for the succeeding one-year period, Sublessee shall promptly notify Sublessor of
such notice and provide Sublessor with a copy thereof. If such Letter of Credit
is not, in fact, renewed or replaced with a Letter of Credit from another
qualified issuer pursuant hereto not later than forty-five (45) days prior to
expiration of such Letter of Credit, such event shall also be an event of
default hereunder, without the necessity of further written notice or time to
cure. If Sublessee fails to renew or replace the then existing Letter of Credit
prior to such forty-five (45) day period, Sublessor may draw upon such existing
Letter of Credit and hold such funds as security until a new Letter of Credit
has been provided to Sublessor, at which time Sublessor shall return to
Sublessee without interest the amount previously drawn against the prior Letter
of Credit. Any draw upon a Letter of Credit by Sublessor pursuant to this
Section shall not relieve Sublessee from its obligation to provide Sublessor
with a Letter of Credit in the appropriate amount in future years.


       (e) Issuer. The Letters of Credit shall be issued by Silicon Valley Bank
or another national banking association of comparable financial stability with a
banking office in the State of Washington acceptable to Sublessor. The Letters
of Credit shall be assignable and transferable by Sublessor but only to such
other party as Sublessor assigns this Sublease.


       (f) Purpose of Credit Facility. Sublessee acknowledges that the Letters
of Credit include amounts negotiated with Sublessor as security for the rent
concessions, real estate commissions and other costs incurred by Sublessor in
connection with this Sublease, and that the Letters of Credit are intended to
provide Sublessor with the same unconditional and unhinderable access to such
security as it would have if Sublessee were to deliver to Sublessor cash funds
as a Security Deposit.


       (g) Draws on Credit Facility. If, at any time during the Term, Sublessee
has committed an event of default in the payment or performance of any provision
of this Sublease, beyond any applicable notice and cure periods, Sublessor shall
have the right to draw on the then-current or any succeeding Letter of Credit in
whole or in part and use the proceeds, or so much as is necessary, in payment of
any rent or other sums due from Sublessee and in default hereunder,
reimbursement of any expense incurred by Sublessor, and in payment of any
damages incurred by Sublessor by reason of Sublessee’s default. The Letter of
Credit shall provide that the issuing bank agrees with the drawers, endorsers
and bona fide holders of drafts drawn under and in compliance with the terms of
the Letter of Credit that such drafts will be duly honored on presentation to
the drawee. Drafts on the last Letter of Credit deposited hereunder must be
drawn and presented to the issuing bank not later than the expiration date.


4

--------------------------------------------------------------------------------



       (h) Obligation to Restore. If Sublessor draws an amount under a Letter of
Credit, the issuing bank shall endorse the amount paid to Sublessor on the
reverse side of the Letter of Credit, and Sublessee and Sublessee’s issuing bank
shall promptly restore such Letter of Credit to the original amount and shall
immediately return the Letter of Credit so endorsed and re-funded to Sublessor.


       (i) Refunds. If the Letter of Credit is not used as aforesaid, the last
Letter of Credit, or so much as has not been used, shall be refunded to
Sublessee, without interest, upon full performance of this Lease by Sublessee.


       (j) Claims in Excess of Proceeds. If claims of Sublessor under the terms
of the Lease exceed the proceeds of the Letter of Credit, Sublessee shall remain
liable for the balance of such claims, as provided for herein and in the Lease.


       (k) Governing Provisions. The Letters of Credit shall be subject to the
Uniform Customs and Practice for Documentary Credits (1993 revisions) of the
International Chamber of Commerce Publication No. 500.


     7. Use of Premises. The Premises shall be used and occupied only general
office, research, development, life science laboratory, small animal vivarium
(i.e. rats, mice and similarly sized animals), production uses and sale of
materials, products and services used in the Biotech/Biopharmaceutical and Life
Sciences, and for no other use or purpose.

     8. Condition of Premises. Sublessee accepts the Premises in their “AS IS”
condition as of the Commencement Date, subject, however, to the warranties and
representations of Sublessor set forth in Section 3. Sublessor shall not be
required to make any alterations or improvements to the Premises. Sublessee
shall be responsible for installing its tenant improvements in the Premises in
accordance with the provisions of the Work Letter attached hereto as Exhibit F.

     9. Assignment and Subletting. Sublessee shall not assign this Sublease or
further sublet all or any part of the Premises without the prior written consent
of Sublessor, which consent shall not be unreasonably withheld or delayed, and
the consent of Lessor, if such is required under the terms of the Master Lease
or Lessor’s Consent to this Sublease, provided, that Sublessor will make a good
faith effort to obtain the written consent from the Lessor. If Sublessee desires
to assign this Sublease or sublet all or part of the Premises, then Sublessee
shall give Sublessor written notice thereof, and, in the case of a sublet, such
notice shall designate the portion of the Premises Sublessee proposes to sublet.
Sublessor shall have the prior right and option to terminate this Lease (in the
case of an assignment) or to terminate this Lease as it pertains to the portion
of the Premises Sublessee proposes to sublet (in the case of a sublet) by giving
Sublessee written notice to such effect to Sublessee not more than fifteen (15)
days after receipt of Sublessee’s notice. In connection with any assignment of
this Sublease or further subletting of the Premises Sublessee shall reasonably
seek to obtain from the assignee or sublessee consideration reflecting the
then-current fair market rent for the space subject to such assignment or
subletting. Any rent or other consideration realized by Sublessee in connection
with or as a result of any such assignment or subletting in excess of the Base
Monthly Rent and Additional Rent payable hereunder, after first deducting
reasonable costs actually incurred by Sublessee at the time of such assignment
or subletting for tenant improvements and brokerage commissions necessary to
effect such assignment or subletting, shall be split equally between Sublessor
and Sublessee. Notwithstanding anything herein to the contrary, provided that
Sublessee is not in default under this Sublease at the time of such transaction,
Sublessee may assign this Lease, or sublet the Premises, or any portion thereof,
without Sublessor’s consent, and the provisions with respect to division of rent
shall not apply, to: (a) a wholly owned subsidiary of Sublessee; (b) an entity
with which or into which Sublessee may merge whether or not the Sublessee is the
survivor of such merger; or (c) any entity that is controlled by, controls or is
under common control with Sublessee (each, a “Permitted Transferee”). The term
“control” means the direct or indirect ownership of more than fifty percent
(50%) of all the legal and equitable interest in any business entity. Sublessee
must provide Sublessor with at least twenty (20 ) days prior written notice of
any transfer to a Permitted Transferee, together with such evidence as Sublessor
may reasonably request to establish that such transferee is a Permitted
Transferee. Any Permitted Transferee must assume the obligations of Sublessee
with respect to the Premises being so sublet or assigned. Any such assignment or
subletting shall not , in any way, affect or limit the liability of Sublessee
under this Sublease.

5

--------------------------------------------------------------------------------



     10. Heating, Ventilating and Air Conditioning. Sublessor shall make
heating, ventilating and air conditioning utilizing the existing building
systems in the Building available to Sublessee at all times during the Term. The
performance characteristics of the existing heating, ventilating and air
conditioning systems in the Building (the “HVAC Systems”) are set forth on
Exhibit G attached hereto and incorporated herein by reference. Sublessor shall
not modify or change the method of operation of the HVAC Systems so as to reduce
the performance characteristics of the HVAC systems without Sublessee’s prior
written agreement to such modification or change, which agreement shall not be
unreasonably withheld or delayed. Sublessee shall promptly reimburse Sublessor
for an equitable share of the costs paid or incurred by Sublessor to operate the
HVAC Systems and the related repair, replacement and maintenance expenses in
accordance with the allocation percentages shown in Section 5(c) through the
last day of Month 04. From and after the day after the last day of Month 04
these costs (which would otherwise be included in Other Building Expenses and
paid in accordance with Section 5(c)) will be allocated in accordance with the
formula set forth on Exhibit H attached hereto and incorporated herein by
reference. Sublessor shall provide documentation to Sublessee to show that any
expenses to be paid by Sublessor for Operating Costs, Other Building Expenses,
costs incurred by Sublessor under this Section and costs incurred by Sublessor
under any other Section of this Sublease or the Master Lease do not overlap, and
that the Sublessee is not charged more than once for any particular item.
Sublessee may install separate heating, ventilating and air conditioning systems
that exclusively serve the Premises. If Sublessee installs such systems, then
Sublessee shall operate, repair and maintain such systems and shall bear and pay
all costs of operation, repair and maintenance of such systems.

     11. Utilities and Services. Sublessee shall arrange for, and cause to be
provided, at Sublessee’s expense, heat, light, water, sewer, electricity, gas
and any and all other utility services to the Premises, including
telecommunications and data communications services, telephone service, cable
television service, satellite transmission service, and computer cabling or
wiring, and janitorial services for the Premises. Sublessee shall pay any
required deposits for such utilities and services. Sublessee shall pay for such
utilities and services directly to the provider thereof, or, if Sublessor pays
for any of such utilities or services, then Sublessee shall promptly reimburse
Sublessor for all costs incurred or paid by Sublessor for such utilities or
services.

     12. Access. Sublessee shall have access to the Premises and parking
facilities at all times during the Term. It is understood and agreed that in
order to access the Premises that Sublessee will have the right at all times to
access to and from that space in the Building on the first floor designated as
“Shared Lobby Access” in Exhibit B.

     13. Parking. Sublessee shall have the right to use without separate charge
(a) three (3) parking spaces per 1,000 rentable square feet of space in the
Premises from time to time, or (b) the minimum number of parking spaces per
1,000 rentable square feet of space in the Premises from time to time that is
required by the City of Bothell Municipal Code, whichever is greater. Such use
by Sublessee shall comply with all Laws and shall be subject to any reasonable
rules and regulations that may be established by Lessor and Sublessor and any
rules and regulations established pursuant to the CC&Rs for such parking
facilities from time to time

     14. Rooftop Equipment. Sublessor shall permit Sublessee to install and
maintain at Sublessee’s sole expense communications equipment to be used solely
for communications from or to Sublessee (“Communications Equipment”) and HVAC
equipment (“HVAC Equipment”) serving the Premises on the roof of the Building in
locations acceptable to Lessor and Sublessor and in strict compliance with all
applicable governmental laws and regulations and Lessor’s roof warranty. The
Communications Equipment may not be leased or hired out to any third parties and
shall not be used for commercial purposes unrelated to Sublessee’s business
conducted in the Premises. Sublessor makes no warranties or representations to
Sublessee as to the permissibility of any Communications Equipment on the
Building under applicable law. Sublessee must remove the Communications
Equipment (including any related cabling or wiring) upon the expiration or
earlier termination of this Sublease. Sublessee shall obtain all governmental
permits, consents or authorizations necessary for the erection and operation of
the Communications Equipment and HVAC Equipment. If installation of the
Communications Equipment and HVAC Equipment requires any roof penetrations,
Sublessee shall use a contractor approved by Lessor and Sublessor and shall
cause such work to be done in a manner that will preserve any roof warranty held
by Lessor. The nature, design and specifications of any HVAC Equipment shall be
subject to Lessor’s and Sublessor’s approval, which approval shall not be
unreasonably withheld or delayed. Sublessee’s insurance and indemnification
obligations shall apply to any rooftop installations made by Sublessee and any
activities of Sublessee in relation thereto. Sublessee’s installation and use of
the Communications Equipment may not in any way materially interfere with the
systems of the Building or the quiet enjoyment of other tenants of the Building.
Upon the expiration or earlier termination of this Sublease, Sublessee, at its
sole cost and expense, shall remove the Communications Equipment, including any
related cabling or wiring, and, if Sublessor so elects, the HVAC Equipment and
any related duct work or wiring, and restore the Building to a condition
comparable to its condition immediately prior to the installation of such
equipment ordinary wear and tear, and damage by casualty not caused by
Sublessee, its agents, employees, contractors or invitees, excepted. Sublessor
shall make the same election as to whether the HVAC Equipment is to remain in
place or be removed as the Lessor makes under Section 34 of the Master Lease. If
Sublessee’s installation, maintenance, use, or removal of any equipment on the
rooftop causes any damage to the roof or roof membrane or any other portion of
the Building, then Sublessee shall be solely responsible for such damage and
shall ensure that the remaining useful life of the roof is the same as it would
have been but for the penetrations.

6

--------------------------------------------------------------------------------



     15. Signs. Sublessee shall not place upon or install in windows or other
openings or exterior sides of doors or walls of the Premises any symbols,
drapes, or other materials without the written consent of Lessor and Sublessor.
Sublessee shall observe and comply with the requirements of all Laws. Sublessee
shall have the right to install identifying signage on the Building and the
monument sign comparable to the signage on the Building and monument sign for
Sublessor, provided that such signage is permitted under applicable laws and
subject to Lessor’s consent. Sublessee shall also have the right to place
reasonable signage in the area designated as “Shared Lobby Access” in Exhibit B.

     16. Hazardous Materials. Sublessor shall remove all Hazardous Materials
from the Premises on or before the date one hundred twenty (120) days after the
Commencement Date. Such removal shall be performed in accordance with applicable
Laws and industry standards. Sublessee shall remove all Hazardous Materials from
the Premises on or before the Expiration Date or within thirty (30) days after
the date of sooner termination of this Sublease. Such removal shall be performed
in accordance with applicable Laws and industry standards.

     17. Chemical Waste Area. Sublessee, at its cost and expense, may construct
a chemical waste area in a portion of the parking area, subject to the consent
of Lessor and Sublessor. The number of spaces Sublessee has the right to use as
provided in Section 13 shall be reduced by the number of spaces used by the
chemical waste area. Sublessee shall remove such chemical waste area on or
before the Expiration Date or within thirty (30) days after the date of sooner
termination of this Sublease and promptly and properly repair any damage to such
portion of the parking area.

     18. Right of First Opportunity. Sublessor hereby grants to Sublessee the
right of first offer with respect to (a) the space on the first floor of the
Building previously leased by NEPCO (the “NEPCO Space”) and (b) any space in the
Building that is presently occupied by Sublessor that Sublessor elects to make
available for sublease during the Term (the “RFO Space”). The NEPCO Space is
currently vacant and available for sublease and Sublessor may give Sublessee
notice of the availability of the NEPCO Space at any time during the Term. If
Sublessor elects to make available any of the RFO Space for sublease during the
Term, then Sublessor shall give Sublessee notice of the availability of the RFO
Space. Any such notice with respect to either the NEPCO Space or the RFO Space
is hereinafter referred to as the “Offer Notice”. The Offer Notice shall set
forth the terms on which Sublessor is willing to lease the NEPCO Space and/or
the RFO Space, provided, that such terms shall represent bona fide market terms,
and shall reflect a rent no higher than the then-current fair market rent for
the space as reasonably determined by Sublessor. To exercise the right of first
offer, Sublessee must within ten (10) days after receipt of the Offer Notice
give Sublessor notice of its acceptance of Sublessor’s offer to lease the NEPCO
Space and/or the RFO Space (the “Acceptance Notice”). If Sublessee gives the
Acceptance Notice within such ten (10) day period, then Sublessor shall lease
the NEPCO Space and/or the RFO Space to Sublessee on the terms set forth in the
Offer Notice. If Sublessee fails to give the Acceptance Notice within such ten
(10) day period, then the right of first offer shall immediately terminate as to
the NEPCO Space and/or the RFO Space, and Sublessor shall be free to lease the
NEPCO Space and/or the RFO Space, or portions thereof, to third parties. If the
NEPCO Space is thereafter leased, but subsequently again becomes vacant and
available for sublease during the Term, or if Sublessor elects subsequently to
make available any of the RFO Space for sublease during the Term, then Sublessor
shall give Sublessee notice of the availability of the NEPCO Space and/or the
RFO Space, as the case may be (the “Offer Notice”) and the terms on which
Sublessor is willing to lease the NEPCO Space and/or the RFO Space, provided,
that such terms shall represent bona fide market terms, and shall reflect a rent
no higher than the then-current fair market rent for the space, as reasonably
determined by Sublessor. To exercise this second opportunity for the right of
first offer, Sublessee must within ten (10) days after receipt of the Offer
Notice give Sublessor notice of its acceptance of Sublessor’s offer to lease the
NEPCO Space and /or the RFO Space (“Acceptance Notice”). If Sublessee gives the
Acceptance Notice within such ten (10) day period, then the Sublessor shall
lease the NEPCO Space and /or the RFO Space to Sublessee on the terms set forth
in the Offer Notice. If the Sublessee fails to give the Acceptance Notice within
such ten (10) day period, then this second opportunity for the right of first
offer shall immediately terminate as to the NEPCO Space and/or the RFO Space,
and Sublessor shall be free to lease the NEPCO Space and/or the RFO Space, or
portions thereof, to third parties.

7

--------------------------------------------------------------------------------



     19. First Option to Extend. Sublessee shall have the option to extend the
Term for one (1) period of approximately three (3) years from January 1, 2008 to
and including January 11, 2011 (the “First Extended Term”). This option is
referred to herein as an “Extension Option”. The Extension Option may be
exercised by Sublessee only by irrevocable written notice of exercise delivered
to Sublessor no later than twelve (12) months prior to the expiration of the
initial Term. If Sublessee does not deliver a notice of exercise by the
appropriate date, then the Extension Option shall immediately terminate and be
of no further force or effect and this Lease shall terminate on the Expiration
Date. Sublessee’s Extension Option shall be personal to Sublessee and may not be
exercised by any assignee or subtenant (other than a Permitted Transferee).
Sublessee may not exercise the Extension Option if on the date of such notice
Sublessee is in default (after any required notice and expiration of any
applicable cure period) under this Sublease. If Sublessee becomes in default
(after any required notice and expiration of any applicable cure period) under
this Sublease after exercise of the Extension Option, but before the
commencement of the First Extended Term, Sublessor may, in its sole discretion
and in addition to its other remedies under this Lease, elect to terminate such
extension by notice in writing to Sublessee, whereupon the Term shall expire
without any such extension. Upon such exercise, the parties shall be obligated
under all the terms and conditions of this Lease through the First Extended
Term, except that (i) Sublessor shall have no obligation to alter the Premises
or pay any tenant improvement or refurbishment allowance for the Extended Term,
and (ii) Sublessee shall not have any additional rights to extend the Term,
except to the extent Extension Options remain to be exercised under Section 20
and except as set forth in the Lessor’s Consent to Sublease as referenced above.
Base Monthly Rent during the First Extended Term shall be as set forth in
Section 5(a).

     20. Second and Third Options to Extend. If Sublessor in its sole discretion
intends to elect to exercise its first Extension Option under the Master Lease,
then Sublessor shall give notice to such effect to Sublessee not less then
fourteen (14) months prior to the expiration of the Term and Sublessee shall
have one (1) option to extend the Term of this Sublease for an additional five
(5) years (the “Second Extended Term”), provided, that if Sublessor does not
elect to exercise the first Extension Option under the Master Lease, Sublessee
will nevertheless have a right to lease the Premises directly from Lessor
according to the terms and conditions of the Lessor’s Consent to Sublease which
is incorporated herein by reference. If Sublessor in its sole discretion intends
to elect to exercise its second Extension Option under the Master Lease, then
Sublessor shall give notice to such effect to Sublessee not less then fourteen
(14) months prior to the expiration of the Second Extended Term and Sublessee
shall have one (1) additional option to extend the Term of this Sublease for an
additional five (5) years from and after the last day of the prior Extended Term
(the “Third Extended Term”), provided, however, if Sublessor does not elect to
exercise the second Extension Option under the Master Lease, Sublessee will
nevertheless have a right to lease the Premises directly from Lessor according
to the terms and conditions of the Lessor’s Consent to Sublease which is
incorporated herein by reference. Each of such options is referred to herein as
an “Extension Option”. Each such option may be exercised by Sublessee only by
irrevocable written notice of exercise delivered to Sublessor no later than
thirteen (13) months prior to the expiration of the First Extended Term or the
Second Extended Term, as applicable. If Sublessee does not deliver a notice of
exercise by the appropriate date, then the Extension Option(s) shall immediately
terminate and be of no further force or effect and this Lease shall terminate on
the Expiration Date. If Sublessee does not exercise the second Extension Option
(relating to Sublessor’s first Extension Option under the Master Lease), then
the third Extension Option shall terminate and be of no further force or effect.
Sublessee’s Extension Options shall be personal to Sublessee and may not be
exercised by any assignee or subtenant (other than a Permitted Transferee).
Sublessee may not exercise either Extension Option if on the date of such notice
Sublessee is in default (after any required notice and expiration of any
applicable cure period) under this Sublease. If Sublessee becomes in default
(after any required notice and expiration of any applicable cure period) under
this Sublease after exercise of an Extension Option, but before the commencement
of the Extended Term, Sublessor may, in its sole discretion and in addition to
its other remedies under this Lease, elect to terminate such extension by notice
in writing to Sublessee, whereupon the Term shall expire without any such
extension.

       (a) Upon such exercise, the parties shall be obligated under all the
terms and conditions of this Lease through the Extended Term, except that (i)
Base Monthly Rent shall be adjusted as provided in Section 20(b), (ii) Sublessor
shall have no obligation to alter the Premises or pay any tenant improvement or
refurbishment allowance for the Extended Term, and (iii) Sublessee shall not
have any additional rights to extend the Term, except to the extent an Extension
Option remains to be exercised hereunder and except as set forth in the Lessor’s
Consent to Sublease as referenced above.


8

--------------------------------------------------------------------------------



       (b) Base Monthly Rent during the applicable Extended Term shall be equal
to the then fair market rent (including periodic rent increases) for the
Premises determined in accordance with this Section; provided, however, that in
no event shall Base Monthly Rent per square foot of space in the Premises during
the Extended Term be less than the Base Monthly Rent per square foot of space in
the Master Premises under the Master Lease for the corresponding Extended Term.
“Fair Market Rent” as of any date shall mean the per-square-foot rental rate for
a direct lease, including fair market expansions or renewals, for space
comparable to the Premises in their condition on the Commencement Date, leased
for a comparable term, with comparable uses, with comparable quality shell and
core construction, in comparable Class A office projects in the Bothell Market
Area, taking into consideration: location in the Building or other building,
extent of service provided or to be provided, the ownership of the comparable
space, the time the particular rate under consideration became or is to become
effective and any other relevant terms or conditions. The parties intend that
Fair Market Rent shall be determined as if the Premises were then in the same
condition as the Premises were in on the Commencement Date and Fair Market Rent
shall not be determined based on, or increased by or because of, any
improvements or alterations constructed or installed in the Premises by
Sublessee at Sublessee’s sole cost and expense nor shall it be determined based
on or reduced by any tenant improvement or refurbishment allowance.


       (c) Within thirty (30) days of Sublessor’s receipt of Lessor’s proposal
stating a Base Monthly Rent schedule for the Master Premises for the
corresponding Extended Term, Sublessor shall propose a Base Monthly Rent
schedule for the Premises for the Extended Term. The parties shall negotiate in
good faith, but if they are unable to agree upon such Base Monthly Rent schedule
for the Premises within thirty (30) days after the delivery of Sublessor’s
proposal to Sublessee, Sublessee may demand arbitration by giving written notice
to such effect to Sublessor within thirty (30) days after receipt of Sublessor’s
proposal. If no arbitration demand is delivered, Sublessee shall be deemed to
have accepted Sublessor’s proposal. If Sublessee elects to arbitrate, then
unless otherwise agreed in writing by the parties, the matter shall be submitted
to arbitration in accordance with the terms of the following paragraphs. The
date on which Sublessee gives its demand for arbitration is referred to in this
Lease as the “Arbitration Commencement Date”.


       (d) Within fifteen (15) days after the Arbitration Commencement Date,
each party shall provide the other party with written notice (a “Rent Notice”)
of its determination of Fair Market Rent. The matter shall then be submitted for
decision to a single arbitrator or a panel of three (3) arbitrators selected in
accordance with this Section 20(d). Each arbitrator appointed under this
provision shall be an MAI certified appraiser with at least ten (10) years
professional appraising experience (including recent experience in the Bothell
market) who would qualify as an expert witness over objection to give testimony
addressed to the issue in a court of competent jurisdiction and shall not have
worked for or on behalf of either party during the three (3) year period ending
on the Arbitration Commencement Date. If Sublessor and Sublessee are unable to
agree on a single arbitrator within thirty (30) days after the Arbitration
Commencement Date, then each party shall select an arbitrator who shall be
qualified under the same criteria set forth above, and so notify the other party
in writing within fifteen (15) days after the end of such thirty (30) day
period. The two arbitrators so chosen by the parties shall then appoint a third
arbitrator within fifteen (15) days after the date of the appointment of the
last appointed arbitrator. If the two arbitrators so chosen by the parties are
unable to agree on the third arbitrator within such fifteen (15) day period, the
third arbitrator will be appointed by the director (or the equivalent) of the
Seattle office of the American Arbitration Association upon the application of
either party. If either party fails to timely select its arbitrator and so
notify the other party in writing within the foregoing fifteen (15) day period,
and the other party timely selects its arbitrator, then the arbitrator selected
by the other party shall be the sole arbitrator for determining Fair Market
Rent. If a third arbitrator is selected, then the decision by a majority of the
panel of three arbitrators shall determine Fair Market Rent pursuant to this
Section 20.


       (e) Within thirty (30) days after the selection of the arbitrator
pursuant to Section 20(d) above, the arbitrator or arbitrators shall determine
Fair Market Rent by selecting either the Fair Market Rent stated in Sublessor’s
Rent Notice or the Fair Market Rent stated in Sublessee’s Rent Notice. The
determination of the arbitrator or arbitrators shall be limited to the sole
issue of whether the Fair Market Rent specified in Sublessor’s Rent Notice or
Sublessee’s Rent Notice is closest to the actual Fair Market Rent as determined
by the arbitrator or arbitrators. The arbitrator or arbitrators shall have no
power to average such amounts, modify the proposed rent schedules or to
designate a Fair Market Rent other than that specified in either Sublessor’s
Rent Notice or Sublessee’s Rent Notice.


9

--------------------------------------------------------------------------------



       (f) Both parties may submit any information to the arbitrator or
arbitrators for consideration, with copies to the other party. The arbitrator or
arbitrators shall have the right to consult experts and competent authorities
for factual information or evidence pertaining to the determination of Fair
Market Rent or to conduct a hearing. The arbitrator or arbitrators shall render
his, her or their decision by written notice to each party. The determination of
the arbitrator or a majority of the panel of three (3) arbitrators shall be
final and binding upon Sublessor and Sublessee. If there is only one arbitrator
then each party shall pay fifty percent (50%) of the cost of the arbitration. If
there are three arbitrators then each party shall pay the cost of its own
arbitrator and fifty percent (50%) of the cost of the third arbitrator.


       (g) The award rendered in any such arbitration may be entered in any
court having jurisdiction and shall be final and binding between the parties.
The arbitration shall be conducted and determined in the City of Seattle,
Washington, in accord with the then-prevailing commercial arbitration rules of
the American Arbitration Association or its successor for arbitration of
commercial disputes except that the procedures mandated by said rules shall be
modified as set forth in this Section.


       (h) If Sublessee elects to arbitrate and the arbitration is not concluded
prior to the first day of the applicable Extended Term, then Sublessee shall pay
Base Monthly Rent to Sublessor commencing on the first day of the applicable
Extended Term in an amount equal to the current rental for the Premises being
paid by the Sublessee. If the amount of Fair Market Rent as determined by
arbitration is greater than or less than the current rental for the Premises
being paid by the Sublessee then any adjustment required to correct the amount
previously paid shall be made by payment by the appropriate party within ten
(10) days after such determination of Fair Market Rent


     21. Option to Expand. If Sublessee has exercised its option to extend the
Term for the First Extended Term by exercising the Extension Option provided in
Section 19, and if and provided that Sublessee has demonstrated a track record
of financial success and performance and has raised adequate capital to
reasonably satisfy both Sublessor and Lessor as to its ability to fulfill the
additional financial obligations of payment of rent and other charges for the
Expansion Space (as hereinafter defined), and, thereby, provide Sublessor
reasonable assurance that Sublessor is not at risk by virtue of the fact that
Sublessor will increase its financial obligations by directly leasing the
Alternate Location (as hereinafter defined), Sublessor hereby grants to
Sublessee the right, at Sublessee’s option, to expand the Premises to include
the balance of the space in the Building then occupied by Sublessor, except the
Growth Chamber Area and Laboratory along the east wall of the first floor of the
Building as depicted on Exhibit I attached hereto and incorporated herein by
reference (the “Expansion Space”) by giving Sublessor notice to such effect (the
“Expansion Notice”) not less than one (1) year before the date on which Premises
would be expanded to include the Expansion Space (the “Expansion Space
Commencement Date”), which date shall be specified in the notice. As of the
Expansion Space Commencement Date, the Expansion Space shall be added to the
Premises, the Base Monthly Rent shall be increased by an amount equal to the
rental rate per rentable square foot of space then applicable under the Sublease
times the number of rentable square feet of space in the Expansion Space and
Sublessee’s Share shall be appropriately adjusted. If Sublessee elects to
exercise its option to expand, then Sublessee shall pay to Sublessor (a) any
differential in rent between (i) the rent per square foot payable by Sublessor
for the balance of the space in the Building then occupied by Sublessor over
(ii) the rent per square foot payable by Sublessor for the Alternate Location
(as hereinafter defined), times the number of square feet of space in the
Expansion Space, over (A) a period equal to the remaining term of the Master
Lease, including any Extended Terms, or (B) a period of ten (10) years from the
date Sublessor first occupies the Alternate Location, whichever period is
shorter (the “Rent Differential”), plus (b) the costs to be incurred by
Sublessor to relocate its business and laboratory operations from the Expansion
Space to another location selected by Sublessor (the “Alternate Location”),
including (i) the costs of tenant improvements in the Alternate Location
substantially equivalent to the tenant improvements and laboratory facilities
then existing in the Expansion Space, leasing commissions and cabling and wiring
costs (the “Tenant Improvement Costs”), provided, however, that if the number of
square feet of space in the Alternate Location is greater than the number of
square feet of space in the Expansion Space then the Tenant Improvement Costs
shall only include the costs attributable to a portion of the space in the
Alternate Location equal to the number of square feet of space in the Expansion
Space, as such costs are reasonably determined by Sublessor, and (ii) moving
costs and all other costs incident to Sublessor’s relocation of its business and
laboratory operations from the Expansion Space to the Alternate Location (the
“Moving Costs”). The Alternate Location (i) shall be reasonably satisfactory to
Sublessor, (ii) shall be in close proximity to the Building, and (iii) the terms
of the lease on the Alternate Location, including the amount of the security
deposit, if any, shall be reasonably acceptable to Sublessor. The Tenant
Improvement Costs and the Moving Costs are sometimes hereinafter collectively
referred to as the “Relocation Costs”. If the rent payable by Sublessor for
either the Expansion Space or the Alternate Location is not fixed in the
relevant leases or determinable by reference to a formula or specified increases
set forth in the relevant lease (for instance, because rent during an extended
term is determined with reference to market rent as of the first day of the
extended term), then for purposes of calculating the Rent Differential the
relevant rent(s) shall be projected through the extended term(s) based on the
rent payable during the last month as to which the rent is so fixed or
determinable. For instance, if Sublessee gave the Expansion Notice in 2006, then
the rent during the extended terms under the Master Lease would be projected
based on the rate of $24.50 per rentable square foot per year applicable to
Months 91-120 of the term of the Master Lease. The Rent Differential shall be
calculated as provided in this Section and the Relocation Costs shall be
reasonably estimated by Sublessor as soon as reasonably possible, but not later
than the date six (6) months after the date of receipt by Sublessor of the
Expansion Notice, and Sublessor shall give notice to Sublessee setting forth the
estimated Relocation Costs. Within thirty (30) days of the date of receipt by
Sublessee of Sublessor’s notice setting forth the Rent Differential and the
estimated Relocation Costs, Sublessee shall either (a) pay to Sublessor in cash
or immediately available federal funds an amount equal to the Rent Differential
and the estimated Relocation Costs, or (b) give notice to Sublessor revoking the
Expansion Notice and electing not to expand the Premises to include the
Expansion Space. If Sublessee revokes the Expansion Notice and elects not to
expand the Premises, then Sublessee shall reimburse Sublessor for the costs
incurred by Sublessor to locate and negotiate a lease on the Alternate Location
and to develop the estimate of Relocation Costs, including leasing commissions,
attorney’s fees, consultant’s fees, fees payable to contractors, estimators or
the landlord of the Alternate Location relating to estimating the costs of
tenant improvements, and the cost of Sublessor’s own managerial and other
personnel engaged in locating the Alternate Location, negotiating a lease on the
Alternate Location and developing the estimate of Relocation Costs. Within
ninety (90) days after Sublessor completes the relocation of its business and
laboratory operations from the Expansion Space to the Alternate Location, or as
soon thereafter as is reasonably practicable, Sublessor shall deliver to
Sublessee a written statement setting forth the actual Relocation Costs. If the
actual Relocation Costs exceed the estimated Relocation Costs, then Sublessee
shall pay the difference to Sublessor within thirty (30) days after receipt of
such statement by Sublessee, provided, however, that if the actual Relocation
Costs are more than one hundred twenty-five percent (125%) of the estimated
Relocation Costs, Sublessee shall only be required to pay the difference between
an amount equal to one hundred twenty-five percent (125%) of the estimated
Relocation Costs and the estimated Relocation Costs to Sublessor, and Sublessor
shall be responsible for and bear the additional difference. If the actual
Relocation Costs are less than the estimated Relocation Costs, then Sublessor
shall pay the difference to Sublessee at the time Sublessor furnishes such
statement to Sublessee.

10

--------------------------------------------------------------------------------



     22. Indemnity.

       (a) Sublessee shall indemnify and defend Sublessor (using legal counsel
reasonably acceptable to Sublessor) and hold Sublessor harmless from and against
any and all claims, loss, cost, damage, liability and expense (including
reasonable attorneys’ fees) whatsoever that may arise out of or in connection
with Sublessee’s occupation, use or improvement of the Premises, or that of its
employees, agents or contractors, or Sublessee’s breach of its obligations under
this Lease. Sublessor shall indemnify and defend Sublessee (using legal counsel
reasonably acceptable to Sublessee) and hold Sublessee harmless from and against
any and all claims, loss, cost, damage, liability and expense (including
reasonable attorneys’ fees) whatsoever that may arise out of or in connection
with Sublessor’s breach of this Sublease, or the Master Lease, or in connection
with maintenance of any areas on the Premises for which Sublessor is solely
responsible. This indemnity shall survive the expiration or termination of the
Term.


       (b) Notwithstanding Section 22(a) above, in the event of concurrent
negligence of Sublessee, or its employees, agents or contractors, on the one
hand, and that of Sublessor, or its employees, agents or contractors, on the
other hand, which concurrent negligence results in any claims, loss, cost,
damage, liability and expense as set forth in Section 22(a), either party’s
obligation to indemnify the other party as set forth in Section 22(a) shall be
limited to the extent of the negligence of the indemnifying party, or its
employees, agents or contractors, including the indemnifying party’s
proportional share of costs and attorneys’ fees incurred in connection with any
claims, actions or proceedings brought with respect to such damage.


       (c) To the extent necessary to fully indemnify Sublessor or Sublessee, as
the case may be, according to Sections 22(a) and 22(b) above from claims made by
the other party, or its employees, this indemnity constitutes a waiver of, and
Sublessor and Sublessee hereby waive solely for the benefit of the other party,
their immunity under the Washington Industrial Insurance Act, RCW Title 51.


11

--------------------------------------------------------------------------------



     23. Other Provisions of Sublease. All applicable terms and conditions of
the Master Lease are incorporated into and made a part of this Sublease as if
Sublessor were the lessor thereunder, Sublessee the lessee thereunder, and the
Premises the Master Premises, except for the following: Sections 1.A through
1.E., 1.G. through 1.I., the first, third, fourth and fifth sentences of Section
2.1, Sections 2.2, 2.3, 3, 4.2, 4.3, 5.1, 5.2, 5.3, the first paragraph of
Section 6, Sections 6.1, 6.2 and 6.4, the first sentence of Section 7.1,
Sections 7.4, 9.1 through 9.3, 14.1, 14.2, 14.3, 17.1, 17.2 17.3, 17.5, 17.6,
18.1.1 and 24, the second sentence of Section 33.2, Sections 33.12, 33.16, 34,
35, 36 and 37, and Exhibit B, provided, however, that to the extent any of the
foregoing excluded Sections contain or set forth defined terms the portion of
such excluded Section(s) containing such definition(s) is incorporated into and
made a part of this Sublease solely for the purpose of defining such terms.
Sublessee assumes and agrees to perform the Sublessor’s obligations under the
Master Lease during the Term to the extent that such obligations are applicable
to the Premises, except that the obligation to pay rent to Lessor under the
Master Lease shall be considered performed by Sublessee to the extent and in the
amount rent is paid to Sublessor in accordance with Section 5 of this Sublease.
Sublessee shall not commit or suffer any act or omission that will violate any
of the provisions of the Master Lease. Sublessor shall exercise due diligence
and good faith in attempting to cause Lessor to perform its obligations under
the Master Lease for the benefit of Sublessee. If for any reason the Sublessor
defaults under the Master Lease, so long as the Sublessee is not in default
under the Sublease, beyond the applicable notice and cure periods, the Sublessee
shall have such non-disturbance rights as set forth in the Lessor’s Consent to
Sublease which is incorporated herein by reference. At Lessor’s option, if
Sublessor is in default under the Master Lease, Lessor may send notice of such
default to Sublessee and thereafter Sublessee shall pay rent and all other sums
due under the Sublease directly to Lessor. If Sublessee pays all sums due under
the Sublease directly to Lessor such payment shall satisfy Sublessee’s
obligations to Sublessor under the Sublease and Lessor shall apply the sums so
received against Sublessor’s obligations as tenant under the Master Lease. By
entering into the Sublease, Sublessee and Sublessor agree to this provision. If
such default(s), result in the termination of the Master Lease, or the Master
Lease is terminated by the agreement or consent of the Lessor and Sublessor,
Sublessee shall have such rights of non-disturbance, and to enter into a direct
lease with the Lessor as set forth in the Lessor’s Consent to Sublease. Said
Sublessor’s Consent to Sublease also provides that, so long as Sublessee is not
in default beyond the applicable notice and cure periods, Sublessee shall have
non-disturbance rights with respect to the rights of any mortgagee, lien holder,
or beneficiary of a deed of trust which affect the premises. Except as otherwise
provided in this Section, if the Master Lease terminates, this Sublease shall
terminate and the parties shall be relieved of any further liability or
obligation under this Sublease, provided, however, that if the Master Lease
terminates as a result of a default or breach by Sublessor or Sublessee under
this Sublease and/or the Master Lease, then the defaulting party shall be liable
to the nondefaulting party for the damage suffered as a result of such
termination. Notwithstanding the foregoing, if the Master Lease gives Sublessor
any right to terminate the Master Lease in the event of the partial or total
damage, destruction, or condemnation of the Master Premises or the building or
project of which the Master Premises are a part, the exercise of such right by
Sublessor shall not constitute a default or breach hereunder.

       (a) Notwithstanding, the provisions of Sections 17.8 and 17.13 in the
Master Lease, any termination of the Master Lease or foreclosure proceedings are
subject to Sublessee’s right to continue tenancy under the above referenced
Non-disturbance and Attornment Agreement.


       (b) As between Sublessor and Sublessee, since Sublessor is not an owner
of the Property as defined in the Master Lease, any judgment in favor of
Sublessee against Sublessor under Section 33.13 of the Master Lease shall apply
to all property, property rights or assets that Sublessor has, and that
Sublessee would be entitled to recover judgment against under applicable law.


     24. Attorney’s Fees. If Sublessor or Sublessee shall commence an action
against the other arising out of or in connection with this Sublease, the
prevailing party shall be entitled to recover its costs of suit and reasonable
attorney’s fees.

     25. Brokers. Sublessor and Sublessee each warrant that they have dealt with
no other real estate broker in connection with this transaction except
Sublessor’s broker Broderick Group, Inc. and Sublessee’s broker Insignia Kidder
Mathews. The commission of such brokers, if any, shall be paid by Sublessor
pursuant to a separate agreement. Each party agrees to indemnify and hold the
other party harmless from and against any and all liability, costs, damages,
causes of action or other proceedings instituted by any broker, agent or finder,
licensed or otherwise, claiming through, under or by reason of the conduct of
the indemnifying party in the purchase and sale of the Property or in any manner
whatsoever in connection with this transaction.

12

--------------------------------------------------------------------------------



     26. Notices. All notices or requests required or permitted under this
Sublease shall be in writing; shall be delivered personally or by a reputable
express delivery service or sent by certified mail, return receipt requested,
postage prepaid; shall be deemed given upon delivery or refusal, and shall be
sent to the parties at the following addresses:

  If to Sublessor:   EDEN Bioscience Corporation
       3830 Monte Villa Parkway
       Bothell, Washington 98021
       Attn: Brad Powell
                      with a copy to                Williams, Kastner & Gibbs
PLLC
       601 Union Street, Suite 4100
       Seattle, Washington 98101
       Attn: Richard D. Thaler     If to Sublessee:   CEPTYR, Inc.
       22215 26th Avenue SE
       Bothell, Washington 98021
       Attn: President


Either party may change the address to which notices shall be sent by notice to
the other party.

     27. Recordation. Sublessor and Sublessee shall execute and record a short
form memorandum of this Sublease on Sublessee’s request only after Sublessee has
taken possession of the Premises. Simultaneously with the execution of such
memorandum, Sublessee shall sign and deliver to Sublessor a quit claim deed
which Sublessor may record when this Sublease expires or terminates. Sublessee
shall execute any further documentation necessary to remove this Sublease or the
short form memorandum from the public records upon request of either Lessor or
Sublessor and shall indemnify and hold harmless Lessor and Sublessor from any
loss, damage, cost or expense related to or arising out of the recordation of
such memorandum.

13

--------------------------------------------------------------------------------



     28. Consent by Lessor. THIS SUBLEASE SHALL BE OF NO FORCE OR EFFECT UNLESS
LESSOR, WITHIN THIRTY (30) DAYS AFTER EXECUTION HEREOF BY BOTH SUBLESSOR AND
SUBLESSEE, EXECUTES THAT ATTACHED EXHIBIT K, LESSOR’S CONSENT TO SUBLEASE, WHICH
IS INCORPORATED HEREIN BY THIS REFERENCE.

     DATED the date first above written.

Sublessor:

EDEN Bioscience Corporation, a Washington corporation


By /s/ Bradley S. Powell
——————————————

       Its: Chief Financial Officer
       ——————————————

Sublessee:

CEPTYR, Inc. a Delaware corporation


By /s/ Gerald A. McGuire
——————————————

       Its: Chief Financial Officer
       ——————————————


14

--------------------------------------------------------------------------------




LESSOR’S CONSENT TO SUBLEASE

     This Lessor’s Consent to Sublease (“Consent”) is entered into between Ditty
Properties Limited Partnership, a Washington limited partnership (“Lessor”)
Landlord under that Lease (“Master Lease”) dated January 12, 2001 with Eden
Bioscience Corporation (“Sublessor”), and CEPTYR, Inc., a Delaware corporation
(“Sublessee”) under that Sublease dated December 30, 2002 with the Sublessor.

     1. Consent To Sublease. Lessor under the Master Lease hereby consents to
the foregoing Sublease, including, but not limited to, Section 9 (granting
rights of assignment and subletting), Section 18 (granting rights of first
opportunity), 19 (granting an option to extend), 20 (granting options to
extend), and 21 (granting options to expand), without waiver of any restriction
in the Master Lease concerning further assignment or subletting. Lessor
certifies, as of the date of Lessor’s execution hereof, that (i) Sublessor is
not in default in payment of rent or triple-net charges under the Master Lease,
and (ii) to the knowledge of the person executing this Consent on Lessor’s
behalf, without investigation or inquiry, Sublessor is not in default or breach
of any of the other provisions of the Master Lease, and the Master Lease has not
been amended or modified except as expressly set forth in the foregoing
Sublease. This Consent shall apply only to the Sublease and shall not be deemed
to be a consent to any other assignment or sublease nor shall this consent
constitute a waiver of any restriction in the Master Lease concerning further
subletting or assignment by Sublessor or by Sublessee. Lessor’s consent is
issued on the understanding that nothing contained in the Sublease shall modify,
expand or enlarge Lessor’s obligations under the Master Lease nor release
Sublessor from any obligations thereunder. Unless and until the provisions of
Sections 4 or 5 of this Consent become effective, nothing in this Agreement or
the Sublease shall be deemed to create a landlord/tenant relationship between
Lessor and Sublessee or obligate Lessor to perform any obligations under the
Master Lease for the benefit of Sublessee. Sublessor and Sublessee shall not
amend, modify or terminate the Sublease without Lessor’s prior written consent,
which shall not be unreasonably withheld. Notwithstanding the immediately
preceding three sentences, Sublessee shall have, and may exercise its right
under Section 9 of the Sublease to assign the Sublease or sublet part or all of
the Premises to a Permitted Transferee without either Lessor’s consent or
Sublessor’s consent. No amendment or modification of the Sublease shall be
binding on Lessor unless Lessor has consented to such amendment or modification
in writing. Whether or not Sublessor and Sublessee seek Lessor’s consent to any
amendment or modification of the Sublease, Sublessor and Sublessee shall give
notice to Lessor of any amendment or modification of the Sublease. Sublessor and
Sublessee acknowledge that the foregoing conditions are reasonable.

     2. Estoppel Certificates. Sublessee shall upon request by Lessor execute an
Estoppel Certificate with respect to the Sublease. Lessor shall upon request by
the Sublessee execute an Estoppel Certificate with respect to the Master Lease.
The terms and conditions regarding such Estoppel Certificates shall be the same
as those set forth for the Lessor and Sublessor in Section 25 of the Master
Lease.

     3. Subordination/Attornment/Non-Disturbance. Sublessee agrees that the
Sublease shall be subordinate to the lien of any mortgages, deeds of trust or
ground leases now or hereafter placed against the Property or Building (as those
terms are defined in the Master Lease), and to all renewals and modifications,
supplements, consolidations, and extensions thereof. Notwithstanding the
foregoing, Lessor reserves the right, to subordinate, or cause to be
subordinated, any such mortgage, deed of trust or ground lease to the Sublease.
Upon a foreclosure or conveyance in lieu of foreclosure under such mortgage or
deed of trust, or a termination of such ground lease, Sublessee shall attorn to
and recognize such successor as Lessor under the Master Lease. Sublessee shall
execute and deliver on request and in the form requested by Lessor, any
instruments reasonably necessary or appropriate to evidence, effect or confirm
such subordination provided that such agreement (i) shall provide Sublessee’s
rights under the Sublease shall not be disturbed so long as Sublessee is not in
default under the Sublease beyond applicable notice and cure periods, (ii) shall
not materially modify the Sublease in any respect, (iii) shall not materially
increase Sublessee’s obligations or decrease Sublessee’s rights under the
Sublease. Should Sublessee fail to sign and return any such documents that
comply with this Section or to provide specific written objections to such
documents stating in particular how the documents fail to comply with this
Sublease within ten (10) days of request, Sublessee shall be in default. Lessor
agrees to make a good faith effort to obtain nondisturbance agreements.

     4. Master Lease Default – Attornment/ Non-Disturbance. At Lessor’s option,
if Sublessor is in default under the Master Lease, Lessor may send notice of
such default to Sublessee and thereafter Sublessee shall pay rent and all other
sums due under the Sublease directly to Lessor. If Sublessee pays all sums due
under the Sublease directly to Lessor such payment shall satisfy Sublessee’s
obligations to Sublessor under the Sublease and Lessor shall apply the sums so
received against Sublessor’s obligations as tenant under the Master Lease. By
entering into the Sublease, Sublessee and Sublessor agree to this provision. In
the event of default by the Sublessor under the Master Lease, provided that (a)
the Sublease is then in full force and effect, (b) Sublessee is not then in
default under the Sublease beyond any applicable grace or cure periods provided
in the Sublease, and (c) either Sublessor shall transfer the Letter or Credit or
any cash security deposit to Lessor, or Sublessee shall provide comparable
security to Lessor (provided that any Letter of Credit shall be in form and
substance satisfactory to Lessor), in either case as soon as reasonably
possible, but in no event later than thirty (30) days after termination of the
Master Lease, Sublessee’s rights under the Sublease shall not be disturbed.
Notwithstanding Section 17.8 of the Master Lease, in the event that by reason of
said default(s) Lessor terminates the Master Lease, or the Master Lease is
terminated by mutual consent or agreement of the Lessor and Sublessor, so long
as Sublessee is not in default under the Sublease beyond the applicable notice
and cure periods, Sublessee shall attorn to and recognize Lessor as Sublessor
under the Sublease, and, except as provided herein (i) Sublessee’s rights shall
not be disturbed, (ii) the Sublease shall not be materially modified in any
respect, and (iii) Sublessee’s obligations shall not be materially increased or
it’s rights decreased under the Sublease, and (iv) the Sublease shall continue
in full force and effect as a direct lease between Lessor and Sublessee.

15

--------------------------------------------------------------------------------



     5. Sublessee’s Right to Exercise Extension Options. Under the Master Lease,
Section 3.3 gives the Sublessor (Tenant) the right to exercise two successive
options (each “Extension Option”) for five (5) years each. Notwithstanding that
Section 3.3 provides that a subtenant may not exercise the Tenant’s Extension
Options, Lessor hereby gives Sublessee the right to exercise both the first and
second Extension Options if Sublessor does not do so. If Sublessor does not
elect to exercise the first Extension Option, then Sublessee may itself exercise
the first Extension Option during the period provided in Section 3.3 of the
Master Lease. Sublessee shall have the right to exercise the first Extension
Option at such time as it has not received from the Sublessor a timely notice ,
as required under Section 20 of the Sublease, that Sublessor intends to exercise
Sublessor’s first Extension Option. If Sublessee elects to exercise the first
Extension Option during the period provided in Section 3.3 of the Master Lease,
the parties shall be obligated under all the terms and conditions of the Master
Lease as if the Sublessee were the Sublessor (Tenant) under the Master Lease
including the determination of the Rent as set forth in Sections 3.3.1, and
subsequent Sections, and the right of the Sublessee to exercise the second
Extension Option as if the Sublessee were the Sublessor (Tenant) under the
Master Lease, except that the premises shall include only the Premises then
covered by the Sublease and Base Monthly Rent shall not be less than the Base
Monthly Rent under the Sublease for the last month of the Term of the Sublease.
If Sublessee does not elect to exercise the first Extension Option during the
period provided in Section 3.3 of the Master Lease, then both the first and
second Extension Options shall expire. If Sublessor exercised the first
Extension Option, but does not elect to exercise the second Extension Option,
then Sublessee may itself exercise the second Extension Option during the period
provided in Section 3.3 of the Master Lease. Sublessee shall have the right to
exercise the second Extension Option at such time as it has not received from
the Sublessor a timely notice ,as required under Section 20 of the Sublease,
that Sublessor intends to exercise Sublessor’s second Extension Option. If
Sublessee elects to exercise the second Extension Option during the period
provided in Section 3.3 of the Master Lease, the parties shall be obligated
under all the terms and conditions of the Master Lease as if the Sublessee were
the Sublessor (Tenant) under the Master Lease including the determination of the
Rent as set forth in Sections 3.3.1, and subsequent Sections, except that the
premises shall include only the Premises then covered by the Sublease and Base
Monthly Rent shall not be less than the Base Monthly Rent under the Sublease for
the last month of the first Extended Term. If Sublessee does not elect to
exercise the second Extension Option during the period provided in Section 3.3
of the Master Lease, then the second Extension Option shall expire. Sublessee
may not exercise the first Extension Option or the second Extension Option, as
the case may be, if Sublessee is then in default under the terms of the Sublease
or the Master Lease, as the case may be, beyond applicable grace and cure
periods.

     If the Sublease becomes a direct lease between Lessor and Sublessee and if
the Premises then covered by the Sublease do not include the entire Building,
then Lessor shall perform the Premises Maintenance Obligations set forth in
Section 9.1 of the Master Lease for all portions of the Property outside the
Premises and the Premises Services Obligations set forth in Section 9.2 of the
Master Lease (except to the extent relating to any specialized laboratory
equipment or any Building systems installed in the Premises by or on behalf of
Sublessor) and the full cost thereof shall be included in Operating Expenses to
be allocated among the Building tenants on a proportionate basis. Sublessee
shall operate, maintain and repair any specialized HVAC equipment and other
specialized or laboratory related equipment in the Premises (collectively, the
“Specialized Equipment”) for the benefit of Sublessee and any other occupants in
the Building, all of whom shall have the right to be served by the Specialized
Equipment to the same extent as Sublessor. Notwithstanding the foregoing, to the
extent that such Specialized Equipment is used by Lessor or Building tenants
other than Sublessee, then Sublessee shall be entitled to be reimbursed for its
actual costs based upon the methods set forth in Exhibits H and J of the
Sublease. Lessor shall have no responsibility or liability with respect to the
operation, maintenance or repair of any portion of the Specialized Equipment. At
Lessor’s option, Lessor may elect to take over operation, repair and maintenance
of the Specialized Equipment (provided that Lessor shall substantially maintain
the general characteristics of the Laboratory HVAC as set forth in Exhibit G to
the Sublease) and the cost of such services shall be an Operating Expense which
shall be allocated among the Building tenants on a proportionate basis based on
the methods set forth in Exhibits H and J to the Sublease in such a manner that
the Building tenants pay one hundred percent of the cost of such services. At
Lessor’s option, if Sublessee becomes a direct tenant of Lessor, then Lessor and
Sublessee shall enter into a new lease on the essential terms and conditions set
forth herein and the cost of preparing the new lease shall be shared equally by
the parties.

16

--------------------------------------------------------------------------------



     6. Limitations. Notwithstanding anything herein or in the Sublease to the
contrary, Lessor shall not be: (a) liable for any act or omission of Sublessor
or any prior landlord under the Sublease; (b) liable for the return of any
security deposit which Sublessee has paid to Sublessor or any prior landlord
under the Sublease except to the extent that Lessor receives directly or by a
transfer from Sublessor any such security deposit; (c) subject to any offsets or
defenses which Sublessee might have against Sublessor or any prior landlord
under the Sublease; (d) bound by any payments of rent or any other payments
which Sublessee might have paid to Sublessor or any prior landlord under the
Sublease after any notice given by Lessor to Sublessee under Section 4 of this
Consent; (e) bound by any amendment or modification of the Sublease made without
Lessor’s prior written consent; (f) bound by any consent by Sublessor or any
landlord under the Sublease to any assignment or sublease of Sublessee’s
interest in the Sublease made without Lessor’s prior written consent, provided,
however, that this limitation shall not limit Sublessee’s right under Section 9
of the Sublease to assign the Sublease or sublet part or all of the Premises to
a Permitted Transferee without either Lessor’s consent or Sublessor’s consent,
(g) liable for any default under the Sublease or any covenant or obligation on
the part of Sublessor to be performed thereunder, it being acknowledged that
Sublessee’s sole remedy in the event of such default shall be to proceed against
Sublessor; or (h) liable for any fee payable to any broker in connection with
the Sublease, the Lease, or this Consent, and Sublessor and Sublessee shall
defend, indemnify and hold harmless Lessor from any claims by any broker, agent
or other person claiming a commission or compensation by virtue of having dealt
with the indemnitor with regard to the Sublease, the Lease or this Consent.

     7. Modifications to Sublease. If at any time the Sublease becomes a direct
lease between Lessor and Sublessee, the following modifications shall apply to
such direct Sublease.

       a) Any fees incurred in order to transfer the Letter of Credit , as
referenced in Section 6 of the Sublease, to the Lessor shall be paid by
Sublessee.


       b) Lessor’s responsibility to provide for parking for the Sublessee under
Section 13 of the Sublease shall be limited to providing Sublessee a pro rata
share of the parking spaces on the Master Premises, based on the percentage that
the Sublessee’s rentable square feet of space bears to the total rentable square
feet in the Master Premises.


       c) Sections 18, 20 (except as incorporated into Section 5 of this
Consent), 21 and 22(a) of the Sublease shall not apply.


       d) Sections 14.2 and 14.3 of the Master Lease shall apply as if the
Sublessee were the tenant under the Master Lease.


       e) Section 23(b) of the Sublease shall continue to apply to Sublessor but
shall not apply to Lessor in any manner.


       f ) The following sections shall be deleted from Section 23 of the
Sublease as Master Lease sections not incorporated in the Sublease: The last
sentence of 5.1, 6.4, 6.5, 7.4, 9.1, 9.2, 9.3, 14.1, 14.2, 14.3, the second
sentence of 33.2, 33.16 and 36. Section 18.1.1 of the Master Lease shall be
deleted, but the Sublessee shall have a thirty (30) day grace period commencing
with the day of vacation before Section 18.1.1 applies.


     8. Right of First Offer. If Sublessee has attorned to and recognized Lessor
as its direct landlord following any termination of the Master Lease or has
entered into a direct lease relationship with Lessor as result of the exercise
of an Extension Option under Section 5 above or a negotiated direct lease under
Section 9 below, subject to the terms and conditions of this Section 8,
Sublessee shall have a limited right of first offer to expand the Premises to
include any adjacent space which becomes available in the Building (the “Offer
Space”). Sublessee may not exercise its right to lease any Offer Space during
any time during which (1) an event of default is outstanding under the Sublease
or if Sublessee has received written notice of default and has not cured such
default, or (2) Sublessee has subleased or permitted any other party (other than
a Permitted Transferee) to occupy any portion of the Premises. For purposes of
this Section 8, the phrase “any space which becomes available” shall mean any
space in the Building which is vacant at the time of the Availability Notice, or
is scheduled to be vacated within six (6) months of the Availability Notice and
that Lessor intends to lease as a unit.

17

--------------------------------------------------------------------------------



     If Sublessee has attorned to and recognized Lessor as its direct landlord
following any termination of the Master Lease or has entered into a direct lease
relationship with Lessor as result of the exercise of an Extension Option under
Section 5 above or a negotiated direct lease under Section 9 below, Lessor shall
not offer to lease nor lease any Offer Space to a party other than Sublessee
without first providing Sublessee with written notice (“Availability Notice”)
that the Offer Space is available to lease. The Availability Notice shall
include Lessor’s proposed Base Monthly Rent Schedule for the Offer Space.
Sublessee shall have ten (10) days after receipt of the Availability Notice
within which to notify Lessor in writing of Sublessee’s intent to lease all of
the Offer Space identified in such notice. If Sublessee does not exercise its
option with respect to the Offer Space described in such notice, then this right
of first offer shall terminate and Lessor may lease all or any portion of the
Offer Space to any party on any terms that Lessor may deem acceptable.

     Any Offer Space leased by Sublessee under this Section 8 shall be leased
under all of the terms and conditions of the Sublease and this Consent except
that (i) Base Rent for the Offer Space shall be equal to the greater of “Fair
Market Rent” determined pursuant to Section 20(b)-(h) of the Sublease or the
Base Monthly Rent then payable under the Sublease for the balance of the
Premises, (ii) Lessor shall deliver the space to Sublessee in its then current
condition and Lessor shall have no obligation to install any improvements in the
space or to contribute any money towards any alteration or improvement thereof,
and (iii) Rent shall commence on the Offer Space on the day on which Lessor
delivers the Offer Space to Sublessee. If Sublessee objects to Lessor’s
determination of the Base Monthly Rent Schedule set forth in the Availability
Notice then Sublessee may elect to have Base Monthly Rent determined by
arbitration by written notice to Lessor within thirty (30) days after the
Availability Notice. Except as provided above, the Offer Space leased by
Sublessee under this Section 8 shall become part of the Premises and be governed
by the terms of this Consent and the Sublease.

     If Sublessee exercises any option to include Offer Space in the Premises,
Sublessee’s Share, as that term is defined in the Sublease, shall be adjusted,
and upon Lessor’s request, Sublessee shall execute an amendment to the Sublease
or other written confirmation documenting the new square footage in the
Premises, Sublessee’s Share of the Building, and the applicable Base Monthly
Rent for such space.

     9. Good Faith Negotiations at end of Master Lease Term. At the end of the
term of the Master Lease, if Sublessor does not elect to negotiate a further
extension of the Master Lease or a new lease with Lessor, then Lessor agrees to
enter into good faith negotiations for a direct lease with Sublessee for the
lease of the Premises (as that term is defined under the Master Lease).

     10. Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of the parties, their heirs, successors and assigns.

     11. Notices. All notices to be given herein shall be in accordance with the
provisions of Section 29 of the Master Lease.

     12. Attorneys Fees. If the Lessor or Sublessee shall commence an action
against the other arising out of or in connection with this Consent, the
prevailing party shall be entitled to recover its costs of suit and reasonable
attorneys’ fees.

18

--------------------------------------------------------------------------------



     DATED this 30th day of December, 2002.

Lessor:

DITTY PROPERTIES LIMITED PARTNERSHIP, a Washington limited partnership


By /s/ Kirk Mathewson
——————————————
       Its: President, General Partner
       ——————————————


Sublessee:

CEPTYR, INC., a Delaware corporation


By /s/ Gerald A. McGuire
——————————————
       Its: Chief Financial Officer
       ——————————————


Approved by: Sublessor:

EDEN BIOSCIENCE CORPORATION, a Washington corporation:


By /s/ Bradley S. Powell
——————————————
       Its: Chief Financial Officer
       ——————————————


19

--------------------------------------------------------------------------------



STATE OF WASHINGTON )   ) ss. COUNTY OF KING )


     On this 30th day of March, 2003, before me, a Notary Public in and for the
State of Washington, personally appeared Kirk Mathewson, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person who
signed this instrument; on oath stated that he was authorized to execute the
instrument as general partner of DITTY PROPERTIES LIMITED PARTNERSHIP, a
Washington limited partnership; acknowledged said instrument to be his free and
voluntary act and deed, as general partner, for the uses and purposes therein
mentioned.

     IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day
and year first above written.

/s/ Lisa Peterson
NOTARY PUBLIC in and for the State of Washington,
residing at Seattle
My appointment expires 12-9-05
Print Name Lisa Peterson


STATE OF WASHINGTON )   ) ss. COUNTY OF KING )


     On this 20th day of March, 2003, before me, a Notary Public in and for the
State of Washington, personally appeared Gerald A. McGuire, personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person who
executed this instrument, on oath stated that He/She was authorized to execute
the instrument, and acknowledged it as the Chief Financial Officer of CEPTYR,
INC. to be the free and voluntary act and deed of said corporation for the uses
and purposes mentioned in the instrument.

     IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day
and year first above written.

/s/ Hien DeYoung
NOTARY PUBLIC in and for the State of Washington,
residing at Everett, WA
My appointment expires 4/29/06
Print Name Hien DeYoung


20

--------------------------------------------------------------------------------



STATE OF WASHINGTON )   ) ss. COUNTY OF KING )


     On this 20th day of March, 2003, before me, a Notary Public in and for the
State of Washington, personally appeared Bradley S. Powell, personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person who
executed this instrument, on oath stated that He/She was authorized to execute
the instrument, and acknowledged it as the Chief Financial Officer of EDEN
BIOSCIENCE CORPORATION to be the free and voluntary act and deed of said
corporation for the uses and purposes mentioned in the instrument.

     IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day
and year first above written.

/s/ Ann M. Pierson
NOTARY PUBLIC in and for the State of Washington,
residing at Lynnwood
My appointment expires 7-1-03
Print Name Ann M. Pierson


21